Title: From George Washington to Howell Lewis, 10 November 1793
From: Washington, George
To: Lewis, Howell


          
            Dear Howell
            German Town [Pa.] 10th Novr 1793
          
          Your letter of the 6th instt came duly to hand, and I
            received pleasure in learning from it, that you participated in the fine rain I
            travelled in on the Road, and that the Wheat began to shew the effect of it. I hope the
            second rain which fell here about the middle of last week extended also to that quarter.
            admitting this, and that the quantity was equal to what we have had here, I persuade
            myself it must have put the ground in a good state for plowing & that no time will
            be lost in which the horses can be spared from other work, to expedite this business for
            it is of essential importance to have the fields mentioned to you in my last, broke up in the course of the Fall with as little encroachment
            on winter as may be, that the ground may be turned again in the Sprg.
          Send me that Bills of Scantling, or copies of them, and when I see the amount of
            Taylers I will provide some way or other to pay it. Let
            every precaution be taken to prevent thefts, or other injury being committed on the
            Plank Shingles, or Scantling; and particularly to guard them against fires.
          As my Wheat Crop is the most important of all, to me, Continue to inform me how it
            comes on in all your letters; and whethe⟨r⟩ there is any prospect of the forward sowing,
            which was so much injured by the drought, ever being thick enough. What I mentioned in
            my last about sowing Rye, I still wish to have done, unless the change is so great for
            the better, that a full Crop of Wheat may be expected from the bare
            parts which I then alluded to; & my reason for it is, as I then mentioned, that I
            may have Rye straw for Thatching shed⟨s⟩ for Cow houses &ca next year. Take
            particular notice of the drilled wheat, & let me know how it comes on; and how the
            Corn is likely to yield; at least how it turns out as this business advances. What is
            gathered and measured in the course of the Week ought always to be noted in the Weekly
            report; for the Great object of these reports is to let me know the occurrences &
            true state of things on the Farms once a week; & none can be more interesting than
            the ascertainment of the Crops.
          Whenever the quantity of Clover Seed (for I perceive you have been threshing it) is
            known, let it be locked up safe, and inform me of the quantity.
          Patt had better be struck of[f] the Mansion house list altogether, and if there be a
            younger one there who has never had a child she may come to the Mansion ho. in her
              place.
          The old Bull commonly called the Callico Bull (now at Stuarts, if not already brot to
            the Mansion house) I would have brot there; that he may this Winter receive the benefit
            of the litter from the Stables. And it is my earnest wish tell Butler that 12 of the
            best Cows I have might breed from him before he goes hence & be heard of no more. I
            do not mean 12 in addition to what is now at Mansion house but twelve in all.
          Tell the Overseers that I will submit to no excuse for defi cient reports—it is these I
            look to for proper statements—and will Submit to no neglect—they shall be responsible
            for their reports.
          Enquire what is become of the Corn Tubs which were at Dogue run, Muddy hole, &
            River Farm, that new ones were wanting for those places, as I see by the Coupers Report.
            It is a most shameful thing that conveniences of this sort which ought to last for years
            are suffered to go to destruction after once or twice using, & then new ones are to
            be provided.
          I request, as soon after the receipt of this letter as an opportunity shall present
            from Alexandria, or elsewhere, that you would write in my name to Lawrence Washington to
            come immediately to Mount Vernon, in order to proceed on to this place or Philadelphia
            with your Aunt, as it will be proper for you to remain at my house until Mr Pearce shall
            arrive there, which he has given me reason to hope wou’d be by the
            middle of next month, though it may possibly be later; for without you are there to
            deliver things over to him, and give him information of matters, especially of those
            about the Mansion house, and put him in possession of the Keys &ca (which I do not
            incline to leave with Butler) he will have to grope in the dark for every thing; and set
            out at last in a wrong track perhaps. I repeat my desire therefore that you would write
            immediately to Lawrence to come down, & send letters by different conveyances, that
            the chances of getting one to him may be multiplied & if possible rendered certain.
            I am Your Sincere friend and Affectionate Uncle
          
            Go: Washington
          
        